This is an appeal by a self-insured employer from a decision of the State Industrial Board [now Workmen’s Compensation Board] awarding death benefits to the widow and minor children of Solomon Zaroian, deceased • employee. On November 28, 1942, the deceased employee fell from a platform upon which he was standing which extended from the factory building of the employer to a railroad freight car. This platform was about seven feet from the ground. When the deceased fell he struck his head and body. The Industrial Board found that, because of the fall, deceased sustained fatal injuries. The evidence sustains the finding. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.